Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to an amorphous solid dispersion comprising a first organic acid with a pKa at most 2 and second organic acid with a pKa greater than 2, a hydrophilic high-molecular weight material, amorphous palbociclib where the palbociclib is present in a molar ratio from 0.5:1 to 5:1 for the first organic acid and 0.1:1 to 101:1 for the second organic acid.  The closest prior art is drawn to Wang et al (CN 105816437A) which discloses an amorphous solid dispersion comprising palbocicliob and organic acid where the multiple organic acids are suggested, however are not explicitly disclosed. While the reference is suggestive to additional acids, there is no distinction made to include more than one or consideration for the pKa and their molar ratio to the active agent.  The instant claims provide an unexpected advantage over the prior art having improved solubility and bioavailability that is only found in the dual organic acid with specific pKa ranges of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618